DETAILED ACTION
Withdrawn Objections and Rejections
The objections to the specification.
Information Disclosure Statement
The examiner has considered the Information Disclosure Statement (IDS) filed on 07 August 2019.  A copy of the portion of the IDS listing the references is being returned to the Applicant along with this Office action and serves both as an acknowledgement of receipt of the IDS and as an indication as to which references the examiner considered.
Drawings
The drawings are objected to under 37 C.F.R. § 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “substantially flat piece” must be shown or the feature cancelled from claim 10.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended”.  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” 
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 10 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor regards as the invention.
Claim 10 recites the limitation “a substantially flat shape having at least one dimension chosen from length or width greater than a thickness of the substantially flat piece”.  There is insufficient antecedent basis for “the substantially flat piece”.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 5 and 7 to 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Che et al. (U.S. Pat. Appl. Pub. No. 2011/0143452), cited in the IDS filed on 03 August 2018.
Regarding claims 1 to 3 and 5, Che et al. teach a vial assembly comprising a tubular body comprising a cavity, an open end comprising a lip, and a closed end with an internal surface of et al. at Figures 2 to 4.
Che et al. do not specifically teach that at least a first portion of the tube wall proximate the closed end has a thickness less than a thickness of a second portion of the tube wall proximate the open end.  However, varying the thickness of various portions of the tube wall would have been prima facie obvious to one of ordinary skill in the art depending on the cooling needs of the cryogenic tube.
Regarding claim 4, varying the diameter of the tubular body is merely a design choice that would have been prima facie obvious to one of ordinary skill in the art depending on the cooling needs of the cryogenic tube.
Regarding claims 7 and 8, Che et al. teach a seal between the cap and the tubular body.  Che et al. at paragraph [0033].
Regarding claim 9, Che et al. teach that the threaded portion of the cap comprises a hollow cylinder having an external threaded surface.  Che et al. at Figure 4.
Regarding claim 10, Che et al. teach that the second portion comprises a substantially flat shape having at least one dimension chosen from length or width greater than a thickness of the et al. at Figure 4 and paragraphs [0021] to [0023].
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Che et al. (U.S. Pat. Appl. Pub. No. 2011/0143452), as applied to claims 1 to 5 and 7 to 10 supra, in view of Chen et al. (U.S. Pat. Appl. Pub. No. 2016/0363362), both references cited in the IDS filed on 03 August 2018.
Regarding claim 6, Che et al. teach that the first portion comprises an upper portion having a height extending above the lip of the open end, Che et al. at Figure 2, but do not teach that the upper portion comprising a textured surface.  However, Chen et al. teach a cryogenic tube with an upper portion comprising a textured surface.  Chen et al. at Figure 1.  It would have been prima facie obvious to one of ordinary skill in the art to modify the upper portion of Che et al. to include a textured surface as taught by Chen et al. in order to more easily grip, twist, and remove the cap.
Claims 13 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Che et al. (U.S. Pat. Appl. Pub. No. 2011/0143452), cited in the IDS filed on 03 August 2018, as applied to claims 1 to 5 and 7 to 10 supra, in view of Akiichi et al. (JP 2014/190904), cited in the IDS filed on 14 December 2020.
Regarding claim 13, Che et al. do not teach that the tube wall comprises at least two flanges proximate the flexible bottom, the flanges configured to hinge inwardly and apply force to the flexible bottom.  However, Akiichi et al. teach at least two flanges proximate to a tube with a flexible bottom, the flanges configured to hinge inwardly and apply force to the flexible bottom.  Akiichi et al. at Figures 1 and 8.  It would have been prima facie obvious to one of et al. with that of Akiichi et al. in order to improve specimen extraction efficiency.  Akiichi et al. at Abstract.
Regarding claim 14, Akiichi et al. teach that the flanges comprise at least one gusset configured to apply force to the flexible bottom.  Akiichi et al. at Figure 1.
Response to Arguments
Applicant’s arguments filed on 04 August 2021 have been fully considered but are not persuasive.
Applicant argues that varying the thickness of the tube wall is not a design choice because it may help in the dislodgement of the frozen sample.  Amendment and Response to Non-Final Office Action filed on 04 August 2021 at page 11.  However even if true, arguendo, Donovan (U.S. Pat. No. 3,483,908), cited by Applicant in the IDS filed on 07 August 2019, shows that having a first portion of the tube wall proximate the closed end with a thickness less than a thickness of a second portion of the tube wall proximate the open end to help in the dislodgement of the frozen sample is notoriously well known.  Donovan at column 3, lines 9     to 14.  In other words, it would have been prima facie obvious for one of ordinary skill in the art to vary the thickness of the tube wall according to need.
Finally, in response to Applicant’s arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  M.P.E.P. § 2145(IV).
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 
/Gautam Prakash/
Primary Examiner, Art Unit 1799